DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
a.	Cancel claims 7 and 8.
	The examiner notes that authorization was not explicitly given from applicant via an interview.  However, applicant has deleted all the language from claims 7 and 8 from the instant claims.  Applicant further in the remarks filed 05/27/2021, has stated “Claims 1-6 are pending” thus implying claims 7 and 8 were cancelled.  As such it was not deemed necessary to confirm what is already apparent from the record.
Allowable Subject Matter
Claims 1, 2, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art taken alone or in combination fails to teach or disclose an assembly comprising: a first insert and a second insert, wherein the first insert and the second insert each fit within a well of the cuvette; and wherein at least one of either the first insert or the second insert has tracks wherein at least either one of the first master or the second master is receivable in combination with the entirety of elements of instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Michael P LaPage/           Primary Examiner, Art Unit 2886